DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 4, 7-14, 17 and 20 are objected to because of the following informalities:
In claim 1 lines 9-10, the occurrence of “a number of pieces of routing information” should be amended to ----“the number of pieces of routing information”---
In claim 2 lines 18-19, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 4 lines 10-11, the occurrence of “a maximum number of pieces of routing information” should be amended to ----“the maximum number of pieces of routing information”---
In claim 4 lines 21, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 7 lines 2, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 8 lines 2, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 9 lines 2, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 10 lines 2, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 11 lines 4, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 12 lines 4, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 13 lines 4, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 14 lines 4, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
In claim 17 lines 5, the occurrence of “a piece of routing information” should be amended to ----“the piece of routing information”---
claim 19, recites “a route advertisement unit” in line 3 and “the route advertisement unit” in lines 10-11 however there is no connection between a route advertisement unit and “a memory” further clarification is requested.
In claim 19, the examiner suggests to add “a processor or CPU or controller” in the advertisement step(s) of a relay device.
In claim 20, the examiner suggests to add “a processor or CPU or controller” in a non-transitory computer readable medium storing a program causing --- step(s).
In claim 20 lines 6-7, the occurrence of “a number of pieces of routing information” should be amended to ----“the number of pieces of routing information”---
Appropriate correction is required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 1, 3-4, 11-14, 17-18 and 19 that recite(s) “a route advertisement unit … perform …, a traffic acquisition unit … acquires …, a changing unit … changes …, a setting unit … sets … ” is being treated in accordance with 112 (f) because the function of a route advertisement unit, a traffic acquisition unit, a changing unit, a setting unit is modified by the term “verb/configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a route advertisement unit, a traffic acquisition unit, a changing unit, a setting unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  

	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 5 lines 10-23 of the specification discloses “the edge router 11 in this exemplary embodiment may have the same hardware configuration as that in the related art and has a computer incorporated therein and including a CPU, a ROM, a RAM, a memory, a communication unit, and the like” and Page 9 lines 8-14 discloses “the route management unit 111 and the route advertisement unit 112 in the edge router 11 are implemented by cooperative operation between the computer installed in the edge router 11 and programs run by the CPU included in the computer” and page 10 lines 1-4 discloses “the monitoring server 3 is composed of a computer including a CPU, a ROM, a RAM, a memory, a communication unit, and the like” and page 11 lines 20-24 discloses “the routing controller 3l and the information management unit 32 in the monitoring server 3 are implemented by cooperative operation between the computer implementing the monitoring server 3 and programs run by the CPU installed in the computer” corresponds to a route advertisement unit, a traffic acquisition unit, a changing unit and a setting unit of Fig.1.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraj et al. [hereinafter as Sivaraj], US 10383027 B1 in view of Muley [hereinafter as Muley], US 8868745 B1 further in view of Nagarkar [hereinafter as Nagarkar], US 2019/0109780 A1.
Regarding claim 1, Sivaraj discloses wherein a relay system comprising (Fig.1A-C Col 5 lines 6-11, a relay system in an Ethernet virtual private network (EVPN) and Fig.1A-C Col 5 lines 16-18, route advertisement between PE device 1 and PE devices 2 or 3):
a first relay device (Fig.1A-C Col 5 lines 6-11, PE device 1/a first relay device and Fig.1A-C Col 5 lines 16-18, route advertisement between PE device 1 and PE devices 2 or 3);
a second relay device that receives route advertisement from the first relay device (Fig.1A-C Col 5 lines 16-24, PE device 2 or 3/a second relay device is receiving a MAC/IP route advertisement (e.g., a Type 2 route advertisement) from the PE device 1/first relay device); a route advertisement unit that performs the route advertisement to the second relay device (Fig.6 Col 15 lines 46-67, the first PE device is performing the route advertisement of routing information to the second PE device and Fig.1A-C Col 5 lines 16-24, the PE device 2 or 3/ second relay device is receiving a MAC/IP route advertisement (e.g., a Type 2 route advertisement) from the PE device 1/first relay device).
	However, Sivaraj does not explicitly discloses a controller that, if an excess of a number of pieces of routing information registered in a routing table of the second relay device over a maximum number of pieces of routing information registrable in the routing table is predicted, controls a number of pieces of routing information that are to undergo the route advertisement from the first relay device to the second relay device.
	In the same field of endeavor, Muley teaches wherein a controller that, if an excess of a number of pieces of routing information registered in a routing table of the second relay device over a maximum number of pieces of routing information (Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, management station 10/controller is comparing if an excess of a number of entries/ pieces of routing information added/registered in a routing table 40 of the PE 18/second relay device is above the limit 42/over a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table 22 of the PE 18/second relay device).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj to incorporate the teaching of Muley in order to provide for managing the resources consumed by a virtual private network (VPN).	                   		                                                                                                  	It would have been beneficial to use the policy components stored in the route limit policy rules 60 at step 94 of Fig.6. Accordingly, if a primary limit for the associated VPN has been reached, then at step 94 the disclosed system may operate to either deny the route request as taught by Muley to have incorporated in the system of Sivaraj to provide a configuration process for the route count limits specified on a per route table basis. (Muley, Fig.1 Col 2 lines 49-62, Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, Fig.3-4 Col 4 lines 22-56 and Fig.6 Col 5 lines 53-67 to Col 6 lines 1-15)
	Even though Sivaraj and Muley teaches refusing the request when an excess number of entries is above the limit as noted above, the references do not explicitly (Fig.1-3 [0035], configuration of the logical router is excluding the particular first route from route advertisement information destined for external router in response to determination/result and Fig.5 [0052], some routes/pieces of routing information are not advertised to the external router as a result of validation routing information or invalid routing information based on configuration). 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj and Muley to incorporate the teaching of Nagarkar in order to provide traffic forwarding to and from the virtualized computing instances.	                   		                                                                                                  	It would have been beneficial to use the logical router which is configured to exclude the particular first route form route advertisement information (see 180 in Fig.1) destined for a second autonomous system (e.g., AS2102) in response to determination that a particular first route is invalid as taught by Nagarkar to have incorporated in the system of Sivaraj and Muley to provide for an improved security in SDN environment. (Nagarkar, Fig.1-2 [0029], Fig.1-3 [0035] and Fig.2 [0052])

Regarding claim 2, Sivaraj, Muley and Nagarkar disclose all the elements of claim 1 as stated above wherein Muley further discloses if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device exceeds a predetermined first threshold smaller than a maximum number of pieces of routing information registrable in the routing table of the first relay device, or if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device exceeds a predetermined second threshold smaller than the maximum number of pieces of routing information registrable in the routing table of the second relay device (Fig.2-3 Col 3 lines 56-67 to Col 4 lines 1-29, management station 10/controller is comparing if an excess of a number of entries/ pieces of routing information added/registered in a routing table 40 or 50 of the PE relay device is above the limit 42 or 52 exceeds a predetermined first or second threshold smaller than a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table of the PE relay device and Fig.4 Col 4 lines 30-45, alarm threshold 68 of the entries 62 of the route limit policy rules 60 for the maximum number of pieces of routing information enterable/registrable). Additionally, Nagarkar discloses wherein the controller refers to a session table that holds pieces of information regarding respective sessions relayed by the first relay device and sets, as the piece of routing information (Fig.2 [0024]-[0025], controller are network management entities/ pieces of routing information regarding respective operations/session relayed by the first router relay device and implements/sets network management entities/ pieces of routing information by using physical machines, virtual machines or both and Fig.5 [0052], some routes/pieces of routing information are not advertised to the external router as a result of validation routing information or invalid routing information and Fig.6 [0063], routes/pieces of routing information is not referred to in establishment of suitable routing registries/ sessions).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj and Muley to incorporate the teaching of Nagarkar in order to provide traffic forwarding to and from the virtualized computing instances.	                   		                                                                                                  	It would have been beneficial to use SDN manager 250 and SDN controller 260 which are example network management entities that facilitate implementation of software-defined (e.g., logical overlay) networks. One example of an SDN controller is the NSX controller component of VMware NSX® (available from VMware, Inc.) that operates on a central control plane. SDN controller 260 may be a member of a controller cluster (not shown for simplicity) that is configurable using SDN manager 250 operating on a management plane as taught by Nagarkar to have incorporated in the system of Sivaraj and Muley to provide for an improved security in SDN environment. (Nagarkar, Fig.1-2 [0029], Fig.2 [0024]-[0025], Fig.5 [0052] and Fig.6 [0063])

Regarding claim 19, Sivaraj discloses wherein a relay device comprising (Fig.1A-C Col 5 lines 6-11, a relay device in an Ethernet virtual private network (EVPN) and Fig.1A-C Col 5 lines 16-18, route advertisement between PE device 1 and PE devices 2 or 3):
a memory that stores a routing table (Fig.3 Col 10 lines 12-27, memory is storing a routing table); and
a route advertisement unit that performs route advertisement of a piece of routing information registered in the routing table to a different relay device (Fig.6 Col 15 lines 46-67, the first PE device is performing the route advertisement of routing information in the routing table to the second PE device/a different relay device and Fig.3 Col 10 lines 18-27, controller is registering a piece/packet of routing information in routing tables and forwarding to other device and Fig.1A-C Col 5 lines 6-24, one or more route entries (i.e., piece of routing information) register, the PE device 2 or 3/ second relay device is receiving a MAC/IP route advertisement (e.g., a Type 2 route advertisement) from the PE device 1/first relay device). 
	However, Sivaraj does not explicitly discloses wherein if an excess of a number of pieces of routing information registered in a routing table of the different relay device over a maximum number of pieces of routing information registrable in the routing table of the different relay device is predicted, the route advertisement unit performs the route advertisement to the different relay device after excluding one or more pieces of routing information registered in the routing table stored in the memory.
	In the same field of endeavor, Muley teaches wherein if an excess of a number of pieces of routing information registered in a routing table of the different relay device (Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, management station 10/controller is comparing if an excess of a number of entries/ pieces of routing information added/ registered in a routing table 40 of the PE 18/ second relay device is above the limit 42/over a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table 22 of the PE 18/ the second relay device).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj to incorporate the teaching of Muley in order to provide for managing the resources consumed by a virtual private network (VPN).	                   		                                                                                                  	It would have been beneficial to use the policy components stored in the route limit policy rules 60 at step 94 of Fig.6. Accordingly, if a primary limit for the associated VPN has been reached, then at step 94 the disclosed system may operate to either deny the route request as taught by Muley to have incorporated in the system of Sivaraj to provide a configuration process for the route count limits specified on a per route table basis. (Muley, Fig.1 Col 2 lines 49-62, Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, Fig.3-4 Col 4 lines 22-56 and Fig.6 Col 5 lines 53-67 to Col 6 lines 1-15)
	Even though Sivaraj and Muley teaches wherein refusing the request when an excess number of entries is above the limit as noted above, the references do not (Fig.1-3 [0035], configuration of the logical router is excluding the particular first route from route advertisement information destined for external router in response to determination/result and Fig.5 [0052], some routes/pieces of routing information are not advertised to the external router as a result of validation routing information or invalid routing information based on configuration and Fig.6 [0063], entries/ pieces of routing information registered in the routing table stored in the RAM/ROM memory unit).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj and Muley to incorporate the teaching of Nagarkar in order to provide traffic forwarding to and from the virtualized computing instances.	                   		                                                                                                  	It would have been beneficial to use the logical router which is configured to exclude the particular first route form route advertisement information (see 180 in Fig.1) destined for a second autonomous system (e.g., AS2102) in response to determination that a particular first route is invalid as taught by Nagarkar to have incorporated in the system of Sivaraj and Muley to provide for an improved security in SDN environment. (Nagarkar, Fig.1-2 [0029], Fig.1-3 [0035] and Fig.2 [0052])

Regarding claim 20, Sivaraj discloses wherein a non-transitory computer readable medium storing a program causing a computer to execute a process comprising (Fig.3 Col 10 lines 28-47, a non-transitory computer readable medium storing a program instruction causing a computer to execute a process):
performing the route advertisement to the second relay device (Fig.6 Col 15 lines 46-67, the first PE device is performing the route advertisement of routing information to the second PE device/a different relay device and Fig.1A-C Col 5 lines 16-24, the PE device 2 or 3/ second relay device is receiving a MAC/IP route advertisement (e.g., a Type 2 route advertisement) from the PE device 1/first relay device).
	However, Sivaraj does not explicitly discloses wherein controlling a number of pieces of routing information that are to undergo route advertisement from a first relay device to a second relay device if an excess of a number of pieces of routing information registered in a routing table of the second relay device over a maximum number of pieces of routing information registrable in the routing table is predicted.
	In the same field of endeavor, Muley teaches wherein controlling a number of pieces of routing information that are to undergo route advertisement from a first relay device to a second relay device if an excess of a number of pieces of routing information registered in a routing table of the second relay device over a maximum number of pieces of routing information registrable in the routing table is predicted (Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, management station 10/controller is comparing if an excess of a number of entries/ pieces of routing information added/registered in a routing table 40 of the PE 18/second relay device is above the limit 42/over a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table 22 of the PE 18/second relay device).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj to incorporate the teaching of Muley in order to provide for managing the resources consumed by a virtual private network (VPN).	                   		                                                                                                  	It would have been beneficial to use the policy components stored in the route limit policy rules 60 at step 94 of Fig.6. Accordingly, if a primary limit for the associated VPN has been reached, then at step 94 the disclosed system may operate to either deny the route request as taught by Muley to have incorporated in the system of Sivaraj to provide a configuration process for the route count limits specified on a per route table basis. (Muley, Fig.1 Col 2 lines 49-62, Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, Fig.3-4 Col 4 lines 22-56 and Fig.6 Col 5 lines 53-67 to Col 6 lines 1-15)
	Even though Sivaraj and Muley teaches wherein refusing the request when an excess number of entries is above the limit as noted above, the reference do not explicitly teach wherein after excluding, from pieces of routing information registered in a routing table of the first relay device, a piece of routing information set not to undergo the route advertisement in the controlling of the number of pieces of routing information, in the same field of endeavor, Nagarkar teaches wherein performing the route advertisement to the second relay device after excluding, from pieces of routing information registered in a routing table of the first relay device, a piece of routing (Fig.1-3 [0035], configuration of the logical router is excluding the particular first route from route advertisement information destined for external router in response to determination/result and Fig.5 [0052], some routes/pieces of routing information are not advertised to the external router as a result of validation routing information or invalid routing information based on configuration).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj and Muley to incorporate the teaching of Nagarkar in order to provide traffic forwarding to and from the virtualized computing instances.	                   		                                                                                                  	It would have been beneficial to use the logical router which is configured to exclude the particular first route form route advertisement information (see 180 in Fig.1) destined for a second autonomous system (e.g., AS2 102) in response to determination that a particular first route is invalid as taught by Nagarkar to have incorporated in the system of Sivaraj and Muley to provide for an improved security in SDN environment. (Nagarkar, Fig.1-2 [0029], Fig.1-3 [0035] and Fig.2 [0052])



Claims 3-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraj et al. [hereinafter as Sivaraj], US 10383027 B1 in view of Muley [hereinafter as Muley], US 8868745 B1 in view of Nagarkar [hereinafter as Nagarkar], US .
Regarding claim 3, Sivaraj, Muley and Nagarkar disclose all the elements of claim 2 as stated above wherein Muley further discloses if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device exceeds a third threshold smaller than the maximum number of pieces of routing information registrable in the routing table of the first relay device and larger than the first threshold, or if the number of 
pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device exceeds a fourth threshold smaller than the maximum number of pieces of routing information registrable in the routing table of the second relay device and larger than the second
threshold (Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, management station 10/controller is comparing if an excess of a number of entries/ pieces of routing information added/ registered in a routing table 40 or 50 of the PE relay device is above the limit 42 or 52 exceeds a third or fourth threshold smaller than a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table of the PE relay device and Fig.4 Col 4 lines 30-45, alarm threshold 68 of the entries 62 of the route limit policy rules 60 for the maximum number of pieces of routing information enterable/registrable). Additionally, Nagarkar discloses wherein the controller includes a traffic acquisition unit that acquires (Fig.2 [0024]-[0025], controller includes NSX controller component of VMware traffic acquisition unit that acquires and holds network management entities/ pieces of routing information regarding respective operations/session relayed by the first router relay device and implements/sets network management entities/ pieces of routing information by using physical machines, virtual machines or both and Fig.5 [0052], some routes/pieces of routing information are not advertised to the external router as a result of validation routing information or invalid routing information based on configuration and Fig.6 [0063], routes/pieces of routing information is not referred to in establishment of suitable routing registries/ sessions), the controller aggregates the traffic of the sessions for each piece of routing information and subsequently performs a setting operation for causing a piece of routing information that has the lowest traffic not to undergo the route advertisement to the second relay device (Fig.6 [0064], all the routes for each pieces of routing information and subsequently performs a BGP operation for reporting/causing a piece of routing information to invalid/not to under to the route advertisement to the second router relay device).
	Even though Sivaraj, Muley and Nagarkar disclose if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device exceeds a third threshold smaller than the maximum number of pieces of routing information registrable in the routing table of the first relay device and larger than the first threshold, or if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device (Fig.4-5 Col 9 lines 56-67 to Col 10 lines 1-57, comparing if the number of routes/ pieces of routing information to allow/undergo the route advertisement among the routes/ pieces of routing information added/registered in a routing table of the first/second router relay device exceeds several user-specified thresholds/a third or fourth threshold smaller than a maximum number of routes/pieces of routing information enterable/registrable in the routing table of the first/second router relay device, and larger than the first/second threshold and Fig.3-5 Col 11 lines 14-33, several thresholds/a third or fourth threshold smaller than a maximum number of routes/pieces of routing information enterable in the routing table of the first/second router relay device, and larger than the first/second threshold). 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley and Nagarkar to 

Regarding claim 4, Sivaraj, Muley and Nagarkar disclose all the elements of claim 1 as stated above wherein Muley further discloses if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device exceeds a third threshold smaller than a maximum number of pieces of routing information registrable in the routing table of the first relay device, or if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device exceeds a fourth threshold smaller than the maximum number of pieces of routing information registrable in the routing table of the second relay device (Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, management station 10/controller is comparing if an excess of a number of entries/ pieces of routing information added/registered in a routing table 40 or 50 of the PE relay device is above the limit 42 or 52 exceeds a third or fourth threshold smaller than a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/ predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table of the PE relay device and Fig.4 Col 4 lines 30-45, alarm threshold 68 of the entries 62 of the route limit policy rules 60 for the maximum number of pieces of routing information enterable/registrable). Additionally, Nagarkar discloses wherein the controller includes a traffic acquisition unit that acquires, from a session table that holds pieces of information regarding the respective sessions, traffic in each of sessions relayed by the first relay device (Fig.2 [0024]-[0025], controller includes NSX controller component of VMware traffic acquisition unit that acquires and holds network management entities/ pieces of routing information regarding respective operations/session relayed by the first router relay device and implements/sets network management entities/ pieces of routing information by using physical machines, virtual machines or both and Fig.5 [0052], some routes/pieces of routing information are not advertised to the external router as a result of validation routing information or invalid routing information based on configuration and Fig.6 [0063], routes/pieces of routing information is not referred to in establishment of suitable routing registries/ sessions), the controller aggregates the traffic of the sessions for each piece of routing information and subsequently performs a setting operation for causing a piece of routing information that has the lowest traffic not to undergo the route advertisement to the second relay device (Fig.6 [0064], all the routes for each pieces of routing information and subsequently performs a BGP operation for reporting/causing a piece of routing information to invalid/not to under to the route advertisement to the second router relay device).
	Even though Sivaraj, Muley and Nagarkar disclose wherein if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device exceeds a third threshold smaller than a maximum number of pieces of routing information registrable in the routing table of the first relay device, or if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device exceeds a fourth threshold smaller than the maximum number of pieces of routing information registrable in the routing table of the second relay device, in the same field of endeavor, Shepherd teaches wherein if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device exceeds a third threshold smaller than a maximum number of pieces of routing information registrable in the routing table of the first relay device, or if the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device exceeds a fourth threshold smaller than the maximum number of pieces of routing information registrable in the routing table of the second relay device (Fig.4-5 Col 9 lines 56-67 to Col 10 lines 1-57, comparing if the number of routes /pieces of routing information to allow/undergo the route advertisement among the routes / pieces of routing information added/registered in a routing table  of the first/second router relay device exceeds several user-specified thresholds/a third or fourth threshold smaller than a maximum number of routes/pieces of routing information enterable/registrable in the routing table of the first/second router relay device and Fig.3-5 Col 11 lines 14-33, several thresholds/a third or fourth threshold smaller than a maximum number of routes/pieces of routing information enterable in the routing table of the first/second router relay device).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley and Nagarkar to incorporate the teaching of Shepherd in order to provide for performing data drive route advertisement.	                   		                                                                                                  	It would have been beneficial to use several user-specified thresholds which are received via a user interface, as indicated at 510. One threshold is the threshold above which advertisement of a route to a particular data source will be allowed. Another threshold is the threshold below which advertisement of a route to a particular data source will be prohibited as taught by Shepherd to have incorporated in the system of Sivaraj, Muley and Nagarkar to provide for evaluating route efficiency. (Shepherd, Fig.1 Col 5 lines 34-65, Fig.4-5 Col 9 lines 56-67 to Col 10 lines 1-57 and Fig.3-5 Col 11 lines 14-33)

Regarding claim 5, Sivaraj, Muley and Nagarkar disclose all the elements of claim 3 as stated above wherein Muley further discloses until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device becomes smaller than or equal to the third threshold, or until the number of pieces of routing information to undergo the (Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, management station 10/controller is comparing until an excess of a number of entries/ pieces of routing information added/registered in a routing table 40 or 50 of the PE relay device becomes smaller than or equal to the limit 42 or 52 of a third or fourth threshold with a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table of the PE relay device and Fig.4 Col 4 lines 30-45, alarm threshold 68 of the entries 62 of the route limit policy rules 60 for the maximum number of pieces of routing information enterable/registrable). Additionally, Nagarkar discloses wherein the controller repeats the setting operation for causing the piece of routing information that has the lowest traffic not to undergo the route advertisement to the second relay device (Fig.6 [0064], all the routes for each pieces of routing information and subsequently performs a BGP operation for reporting/causing a piece of routing information to invalid/not to undergo to the route advertisement to the second router relay device).
	Even though Sivaraj, Muley and Nagarkar disclose wherein until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device becomes smaller than or equal to the third threshold, or until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information 
than or equal to the fourth threshold (Fig.4-5 Col 9 lines 56-67 to Col 10 lines 1-57, comparing until the number of routes/ pieces of routing information to allow/undergo the route advertisement among the routes/ pieces of routing information added/registered in a routing table of the first/second router relay device become smaller than or equal to several user-specified thresholds/a third or fourth threshold with a maximum number of routes/pieces of routing information enterable/registrable in the routing table of the first/second router relay device, and Fig.3-5 Col 11 lines 14-33, several thresholds/a third or fourth threshold smaller than a maximum number of routes/pieces of routing information enterable in the routing table of the first/second router relay device).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley and Nagarkar to incorporate the teaching of Shepherd in order to provide for performing data drive route advertisement.	                   		                                                                                                  	It would have been beneficial to use several user-specified thresholds which are received via a user interface, as indicated at 510. One threshold is the threshold above which advertisement of a route to a particular data source will be allowed. Another 

Regarding claim 6, Sivaraj, Muley and Nagarkar disclose all the elements of claim 4 as stated above wherein Muley further discloses until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device becomes lower than or equal
to the third threshold, or until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device becomes lower than or equal to the fourth threshold  (Fig.2 Col 3 lines 56-67 to Col 4 lines 1-21, management station 10/controller is comparing until an excess of a number of entries/ pieces of routing information added/registered in a routing table 40 or 50 of the PE relay device becomes lower than or equal to the limit 42 or 52 of a third or fourth threshold with a maximum number of pieces of routing information enterable/registrable in the routing table is reflected/ predicted, and the management station 10/controller is also operating to refuse the request, send an alarm indicating that a limit has been reached, or maintain number of routes in excess of the limit or allow routes to be added to the route table of the PE relay device and Fig.4 Col 4 lines 30-45, alarm threshold 68 of the entries 62 of the route limit policy rules 60 for the maximum number of pieces of routing information enterable/registrable). Additionally, Nagarkar discloses wherein the controller repeats the setting operation for causing the piece of routing information that has the lowest traffic not to undergo the route advertisement to the second relay device (Fig.6 [0064], all the routes for each pieces of routing information and subsequently performs a BGP operation for reporting/causing a piece of routing information to invalid/not to undergo to the route advertisement to the second router relay device).
	Even though Sivaraj, Muley and Nagarkar disclose wherein until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device becomes lower than or equal to the third threshold, or until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device becomes lower than or equal to the fourth threshold, in the same field of endeavor, Shepherd teaches wherein until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the first relay device becomes lower than or equal to the third threshold, or until the number of pieces of routing information to undergo the route advertisement among the pieces of routing information registered in the routing table of the second relay device becomes lower than or equal to the fourth threshold (Fig.4-5 Col 9 lines 56-67 to Col 10 lines 1-57, comparing until the number of routes / pieces of routing information to allow/undergo the route advertisement among the routes/ pieces of routing information added/registered in a routing table of the first/second router relay device become lower than or equal to several user-specified thresholds/a third or fourth threshold with a maximum number of routes/pieces of routing information enterable/registrable in the routing table of the first/second router relay device and Fig.3-5 Col 11 lines 14-33, several thresholds/a third or fourth threshold lower than a maximum number of routes/pieces of routing information enterable in the routing table of the first/second router relay device).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley and Nagarkar to incorporate the teaching of Shepherd in order to provide for performing data drive route advertisement.	                   		                                                                                                  	It would have been beneficial to use several user-specified thresholds which are received via a user interface, as indicated at 510. One threshold is the threshold above which advertisement of a route to a particular data source will be allowed. Another threshold is the threshold below which advertisement of a route to a particular data source will be prohibited as taught by Shepherd to have incorporated in the system of Sivaraj, Muley and Nagarkar to provide for evaluating route efficiency. (Shepherd, Fig.1 Col 5 lines 34-65, Fig.4-5 Col 9 lines 56-67 to Col 10 lines 1-57 and Fig.3-5 Col 11 lines 14-33)

Regarding claim 15, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 3 as stated above wherein Nagarkar further discloses if there are a plurality of pieces of routing information having the lowest traffic, the controller sets one of the pieces of routing information having the lowest traffic not to undergo the route advertisement to the second relay device, the piece of routing information being received by the first relay device (Fig.6 [0064], all the routes for each pieces of routing information and subsequently performs a BGP operation for reporting/causing a piece of routing information to invalid/not to under to the route advertisement to the second router relay device, route information being received by the first router/relay device).

Regarding claim 16, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 4 as stated above wherein Nagarkar further discloses if there are a plurality of pieces of routing information having the lowest traffic, the controller sets one of the pieces of routing information having the lowest traffic not to undergo the route advertisement to the second relay device, the piece of routing information being received by the first relay device (Fig.6 [0064], all the routes for each pieces of routing information and subsequently performs a BGP operation for reporting/causing a piece of routing information to invalid/not to under to the route advertisement to the second router relay device, route information being received by the first router/relay device).





Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraj et al. [hereinafter as Sivaraj], US 10383027 B1 in view of Muley [hereinafter as Muley], US 8868745 B1 in view of Nagarkar [hereinafter as Nagarkar], US 2019/0109780 A1 further in view of Masurekar et al. [hereinafter as Masurekar], US 2021/0029028 A1.
Regarding claim 7, Sivaraj, Muley and Nagarkar disclose all the elements of claim 2 as stated above wherein Nagarkar further discloses if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.1-3 [0052], the routes/ piece of routing information is not advertised to external route represents avoid/default route, the controller invalid/cancels the decision).
	Even though Sivaraj, Muley and Nagarkar disclose wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision, in the same field of endeavor, Masurekar teaches wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove /not advertised to external route represents equal-cost default route, the controller deletes/ cancels the decision and Fig.1 [0010], routes are not advertised when the configured static route is a default route, as the management plane already automatically creates equal-cost default routes for the distributed component routing tale pointing to each of the centralized components upon creation of the logical router).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley and Nagarkar to 

Regarding claim 11, Sivaraj, Muley and Nagarkar disclose all the elements of claim 2 as stated above wherein Nagarkar further discloses a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device (Fig.4-5 [0047], updating or modifying/ changing a route in routing information which is associated with any other parameters or attributes by using the configuration service).
	Even though Sivaraj, Muley and Nagarkar disclose wherein a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device, in the same field of (Fig.17 [0186], modifying/changing the DR routes by using the configuration data of routing information and Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove /not advertised to external route and Fig.1 [0010], routes are not advertised when the configured static route is a default route).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley and Nagarkar to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components.	                   		                                                                                                  	It would have been beneficial to change the configuration data, resulting in the management plane modifying the RIBs of the various logical router constructs. For instance, if a TLR uplink IP address changes (because, e.g., the pool of available subnets for transit logical switches is modified), then the management plane will have to modify the DR routes with next hops in this subnet as taught by Masurekar to have incorporated in the system of Sivaraj, Muley and Nagarkar to provide operating-system level segregation of the different groups of applications that operate within different containers. (Masurekar, Fig.1 [0010], Fig.17 [0186], Fig.17 [0189] and Fig.18 [0204])



s 8-10, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaraj et al. [hereinafter as Sivaraj], US 10383027 B1 in view of Muley [hereinafter as Muley], US 8868745 B1 in view of Nagarkar [hereinafter as Nagarkar], US 2019/0109780 A1 in view of Shepherd [hereinafter as Shepherd], US 8085755 B2 further in view of Masurekar et al. [hereinafter as Masurekar], US 2021/0029028 A1.
Regarding claim 8, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 3 as stated above wherein Nagarkar further discloses if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.1-3 [0052], the routes/ piece of routing information is not advertised to external route represents avoid/default route, the controller invalid/cancels the decision).
	Even though Sivaraj, Muley, Nagarkar and Shepherd disclose wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision, in the same field of endeavor, Masurekar teaches wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove /not advertised to external route represents equal-cost default route, the controller deletes/ cancels the decision and Fig.1 [0010], routes are not advertised when the configured static route is a default route, as the management plane already automatically creates equal-cost default routes for the distributed component routing tale pointing to each of the centralized components upon creation of the logical router).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components. 	                   		                                                                                                  	It would have been beneficial to validate the management plane first that no interface-based routes are configured for the PLR that will be affected by the removal of the SR and uplink (e.g., routes specifying the uplink as the output-interface). Furthermore, the equal-cost default route to send packets to the SR is removed from the DR, the port on the internal transit logical switch is deleted, and any static routes that resulted in DR routes pointing to the SR are also removed from the DR as taught by Masurekar to have incorporated in the system of Sivaraj, Muley, Nagarkar and Shepherd to provide operating-system level segregation of the different groups of applications that operate within different containers. (Masurekar, Fig.1 [0010], Fig.17 [0189] and Fig.18 [0204])

Regarding claim 9, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 4 as stated above wherein Nagarkar further discloses if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.1-3 [0052], the routes/ piece of routing information is not advertised to external route represents avoid/default route, the controller invalid/cancels the decision).
	Even though Sivaraj, Muley, Nagarkar and Shepherd disclose wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision, in the same field of endeavor, Masurekar teaches wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove /not advertised to external route represents equal-cost default route, the controller deletes/ cancels the decision and Fig.1 [0010], routes are not advertised when the configured static route is a default route, as the management plane already automatically creates equal-cost default routes for the distributed component routing tale pointing to each of the centralized components upon creation of the logical router).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components. 	                   		                                                                                                  	It would have been beneficial to validate the management plane first that no interface-based routes are configured for the PLR that will be affected by the removal of the SR and uplink (e.g., routes specifying the uplink as the output-interface). 

Regarding claim 10, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 5 as stated above wherein Nagarkar further discloses if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.1-3 [0052], the routes/ piece of routing information is not advertised to external route represents avoid/default route, the controller invalid/cancels the decision).
	Even though Sivaraj, Muley, Nagarkar and Shepherd disclose wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision, in the same field of endeavor, Masurekar teaches wherein if a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device represents a default route, the controller cancels the decision (Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove /not advertised to external route represents equal-cost default route, the controller deletes/ cancels the decision and Fig.1 [0010], routes are not advertised when the configured static route is a default route, as the management plane already automatically creates equal-cost default routes for the distributed component routing tale pointing to each of the centralized components upon creation of the logical router).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components. 	                   		                                                                                                  	It would have been beneficial to validate the management plane first that no interface-based routes are configured for the PLR that will be affected by the removal of the SR and uplink (e.g., routes specifying the uplink as the output-interface). Furthermore, the equal-cost default route to send packets to the SR is removed from the DR, the port on the internal transit logical switch is deleted, and any static routes that resulted in DR routes pointing to the SR are also removed from the DR as taught by Masurekar to have incorporated in the system of Sivaraj, Muley, Nagarkar and Shepherd to provide operating-system level segregation of the different groups of applications that operate within different containers. (Masurekar, Fig.1 [0010], Fig.17 [0189] and Fig.18 [0204])

Regarding claim 12, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 3 as stated above wherein Nagarkar further discloses a changing unit that (Fig.4-5 [0047], updating or modifying/changing a route in routing information which is associated with any other parameters or attributes by using the configuration service).
	Even though Sivaraj, Muley, Nagarkar and Shepherd disclose wherein
a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device, in the same field of endeavor, Masurekar teaches wherein a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device (Fig.17 [0186], modifying/changing the DR routes by using the configuration data of routing information and Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove /not advertised to external route and Fig.1 [0010], routes are not advertised when the configured static route is a default route).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components. 	                   		                                                                                                  	It would have been beneficial to change the configuration data, resulting in the management plane modifying the RIBs of the various logical router constructs. For  Fig.17 [0189] and Fig.18 [0204])

Regarding claim 13, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 4 as stated above wherein Nagarkar further discloses a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device (Fig.4-5 [0047], updating or modifying/changing a route in routing information which is associated with any other parameters or attributes by using the configuration service).
	Even though Sivaraj, Muley, Nagarkar and Shepherd disclose wherein a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device, in the same field of endeavor, Masurekar teaches wherein a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device (Fig.17 [0186], modifying/changing the DR routes by using the configuration data of routing information and Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove/not advertised to external route and Fig.1 [0010], routes are not advertised when the configured static route is a default route).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components.	                   		                                                                                                  	It would have been beneficial to change the configuration data, resulting in the management plane modifying the RIBs of the various logical router constructs. For instance, if a TLR uplink IP address changes (because, e.g., the pool of available subnets for transit logical switches is modified), then the management plane will have to modify the DR routes with next hops in this subnet as taught by Masurekar to have incorporated in the system of Sivaraj, Muley, Nagarkar and Shepherd to provide operating-system level segregation of the different groups of applications that operate within different containers. (Masurekar, Fig.1 [0010], Fig.17 [0186], Fig.17 [0189] and Fig.18 [0204])

Regarding claim 14, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 5 as stated above wherein Nagarkar further discloses a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device (Fig.4-5 [0047], updating or modifying/changing a route in routing information which is associated with any other parameters or attributes by using the configuration service).
	Even though Sivaraj, Muley, Nagarkar and Shepherd disclose wherein a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device, in the same field of endeavor, Masurekar teaches wherein a changing unit that changes, to a route via a default route, a route using a piece of routing information for which the controller has made a decision that the piece of routing information is not to undergo the route advertisement to the second relay device (Fig.17 [0186], modifying/changing the DR routes by using the configuration data of routing information and Fig.17 [0189], if the routes/ piece of routing information for which the controller has made a decision that the piece of routing information is to remove /not advertised to external route and Fig.1 [0010], routes are not advertised when the configured static route is a default route).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components.	                   		                                                                                                  	It would have been beneficial to change the configuration data, resulting in the management plane modifying the RIBs of the various logical router constructs. For instance, if a TLR uplink IP address changes (because, e.g., the pool of available subnets for transit logical switches is modified), then the management plane will have to modify the DR routes with next hops in this subnet as taught by Masurekar to have  Fig.17 [0189] and Fig.18 [0204])

Regarding claim 17, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 3 as stated above wherein Nagarkar further discloses a setting unit that sets the piece of routing information having the lowest traffic among the pieces of routing information registered in the routing table of the first relay device as a piece of routing information representing a top priority default route (Fig.1-3 [0051]-[0052], setting the routes/ piece of routing information is valid or invalid routes lowest traffic and Fig.6 [0063], rouge route advertisements/the lowest traffic among the routing information registries in the rouge route table entries).
	Even though Sivaraj, Muley, Nagarkar and Shepherd disclose wherein a setting unit that sets the piece of routing information having the lowest traffic among the pieces of routing information registered in the routing table of the first relay device as a piece of routing information representing a top priority default route, in the same field of endeavor, Masurekar teaches wherein a setting unit that sets the piece of routing
information having the lowest traffic among the pieces of routing information registered in the routing table of the first relay device as a piece of routing information representing a top priority default route (Fig.5-6 [0069]-[0072], the route information in the RIB indicating the priority type of default route and Fig.7 [0085], setting the routing information having the lowest traffic as the routing information representing the higher priority default route).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components. 	                   		                                                                                                  	It would have been beneficial to use the default route, because the management plane internal type would otherwise have a higher priority than the dynamic routes learned by the SR. However, for TLRs, the SRs do not run a dynamic routing protocol in some embodiments, so the default route with a next-hop IP address pointing to the interface of the active SR is used instead as taught by Masurekar to have incorporated in the system of Sivaraj, Muley, Nagarkar and Shepherd to provide operating-system level segregation of the different groups of applications that operate within different containers. (Masurekar, Fig.5-6 [0069]-[0072], Fig.7 [0085] and Fig.18 [0204])

Regarding claim 18, Sivaraj, Muley, Nagarkar and Shepherd disclose all the elements of claim 4 as stated above wherein Nagarkar further discloses a setting unit that sets the piece of routing information having the lowest traffic among the pieces of routing information registered in the routing table of the first relay device as a piece of routing information representing a top priority default route (Fig.1-3 [0051]-[0052], setting the routes/ piece of routing information is valid or invalid routes lowest traffic and Fig.6 [0063], rouge route advertisements/the lowest traffic among the routing information registries in the rouge route table entries ).
(Fig.5-6 [0069]-[0072], the route information in the RIB indicating the priority type of default route and Fig.7 [0085], setting the routing information having the lowest traffic as the routing information representing the higher priority default route).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Sivaraj, Muley, Nagarkar and Shepherd to incorporate the teaching of Masurekar in order to provide various rules for adding the static route to the various logical router components.	                   		                                                                                                  	It would have been beneficial to use the default route, because the management plane internal type would otherwise have a higher priority than the dynamic routes learned by the SR. However, for TLRs, the SRs do not run a dynamic routing protocol in some embodiments, so the default route with a next-hop IP address pointing to the interface of the active SR is used instead as taught by Masurekar to have incorporated in the system of Sivaraj, Muley, Nagarkar and Shepherd to provide operating-system level segregation of the different groups of applications that operate within different containers. (Masurekar, Fig.5-6 [0069]-[0072], Fig.7 [0085] and Fig.18 [0204])
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitomi et al. (Pub. No.: US 2013/0219082 A1) teaches Mobile Router Information Management Server, Mobile Router, Mobile Router Network, and Communication Method for Same.

Matsushita (Pub. No.: US 2010/0036891 A1) teaches Apparatus and Method for Collecting Logging Information, and Computer-Readable Recording Medium in which a Logging Information Collecting Program is Stored.

Chen et al. (U.S Patent No.: US 10187289 B1) teaches Route Advertisement Management using Tags in Directly Connected Networks.

Ueda et al. (Pub. No.: US 2014/0328338 A1) teaches Route Information Exchange Method, Communication Terminal, and Non-Transitory Computer-Readable Medium Storing Route Information Exchange Program.

Semwal et al. (Pub. No.: US 2020/0412645 A1) teaches Route Reflector Optimizations for Interconnecting MPLS-based I3-VPN and I3-EVPN Networks.

Balasubramanian et al. (Pub. No.: US 2018/0123867 A1) teaches Automatic Network Connection Recovery in the Presence of Multiple Network Interfaces.

Joshi et al. (Pub. No.: US 2020/0336420 A1) teaches Data Center Failure Management in an SDN Deployment using Border Gateway Node Control.

Yamazaki et al. (Pub. No.: US 2019/0028377 A1) teaches Testing Device, Testing Method, and Recording Medium.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/V.L/Examiner, Art Unit 2414              


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414